NO.     91-326
           IN THE SUPREME COURT OF THE STATE OF MONTANA




IN RE THE MARRIAGE OF
SANDY ROBERSON,

     and
                Plaintiff and Respondent,                A?R   9   - 1992
JERRY ROBERSON,
                Defendant and Appellant.


APPEAL FROM:    District Court of the Eighth Judicial District,
                In and for the County of Cascade,
                The Honorable Joel G. Roth, Judge presiding.


COUNSEL OF RECORD:
           For Appellant:
                Jerald B. Roberson, Pro Se, Chattanooga, Tennessee
           For Respondent:
                Cameron G. Ferguson, Great Falls, Montana


                                 submitted on Briefs:      December 4 , 1991
                                                  Decided: April 9, 1992
Filed:


                             ,
                             P
                                       Clerk
Justice Karla M. Gray delivered the Opinion of the Court.
    Jerry Roberson      (Husband) appeals the   findings of     fact,
conclusions of law and judgment of the Eighth Judicial District,
Cascade County, which dissolved his marriage to Sandy Roberson
(Wife), distributed the marital estate, and provided child support.
We affirm.
     Husband presents eleven issues on appeal.         We consolidate
these issues as follows:
     1.     Did the District Court err in distributing the marital
estate?
     2.    Did the District Court err in determining Husband's child
support obligation?
     Husband and Wife were married on October 21, 1972.          The
marriage produced four children:     Michelle, Jason, Jennifer and
Suzanne.    At the time of trial, Wife resided with the children in
the family home and Husband was incarcerated at Montana State
Prison.    Husband has been diagnosed with cancer.    Wife works as a
nurse's assistant earning $13,000 annually.          Husband receives
$16,330 annually in military retirement benefits throughout his

lifetime.
     Wife petitioned for legal separation on February 3, 1989.    On
January 12, 1990,    Wife moved to amend her petition to a petition
for dissolution of marriage.      The District Court granted this
amendment on February 6, 1990.
     The District Court heard testimony on this matter on May 11,
1990, and February 7, 1991.     In findings of fact, conclusions of
law and judgment dated March 12, 1991, the District Court dissolved
the marriage, distributedthe marital assets and provided for child
support.   From this order, Husband now appeals.


     1.    Did the District Court err in distributing the marital
estate?
     Husband argues that the District Court used the wrong figures
in the fraction used to calculate the marital interest in his
military retirement benefits.    The District Court concluded that
Wife was entitled to 28% of Husband's military retirement benefits
based on the fraction of his years of service during the marriage
over his years of total service.      Husband argues that Wife is
entitled to 26.9% of his military retirement benefits based on his
computation using figures not presented at trial.
     Military retirement benefits are marital assets.     In Re the
Marriage of Cooper (1990), 243 Mont. 175, 178, 793 P.2d 810, 812.
To calculate a spouse's share of military retirement benefits, the
following formula has been devised:
     Years of Service
     Durins Marriase      X     Monthly Benefit     X    I/ 2
     Years of Total             (after taxes)
       Service
       Under this method, the marital interest is represented by
       a fraction, the numerator of which is the length of the
       employee's service duringthe marriage, and the denomina-
       tor is the employee's total length of service.        The
       fraction is then applied to each benefit payment, lump or
       periodic, to determine the portion earned during the
       marriage. Although the extent of the marital interest is
       determined as of the date of the dissolution, the benefit
       factors to be applied to the pension credits earned
       during the marriage are those in effect at retirement.
       Thus, the non-employee spouse is entitled to increases or
       accruals on her interest because of the delay in receiv-
       ing those payments.
In Re the Marriage of Rolfe (1988), 234 Mont. 294,       298,   766 P.2d
223,   226   (citation omitted)
       The record indicates that Husband's        service during the
marriage was 14.5 years. He served a total of 26 years. Using the
above formula,         Wife's share of Husband's military retirement
benefits is     28%.    We note that Husband did not object to these
figures presented at trial and used by the District Court to
determine the parties' shares in the military retirement benefits.
Based on the figures presented at trial and the above formula, we
hold that the District Court properly determined that Wife was
entitled to    28%   of Husband's military retirement benefits.   In the
event Husband's military retirement benefits increase due to cost
of living or other increases, Wife's interest will              increase
proportionately.
       The rest of the marital estate consists of a home appraised at
$66,000   with an outstanding mortgage of $45,571; two life insurance
policies, one insuring Wife's life and one insuring Husband's life;
a 1988 Ford Tempo subject to a lien; two older vehicles: household
furniture and miscellaneous belongings.    The marital estate also
includes various debts.     The District Court awarded each party a
50% interest in the home.     It found Wife entitled to live in the
home until the parties' youngest child reaches age eighteen and
found her responsible for paying the house payments.          Wife,
however, has the option of selling the home at any time provided
that the proceeds from the home sale are equally shared between the
parties. The District Court further awarded: 1) each party his or
her respective life insurance policy, 2) Wife the 1988 Ford Tempo
and Husband the two other vehicles, and 3) Husband and Wife equal
interests in the remaining property.     The District Court further
found Husband responsible for all debts of the marriage other than
the house payments and the 1988 Ford Tempo loan, Wife responsible
for paying back one-half of the funds she withdrew from a joint
checking account during the parties' separation, and both parties
equally responsible for major maintenance costs associated with the
home. Husband raises arguments with regard to the District Court's
distribution of all of these assets and debts.
     The District Court holds far-reaching discretion in dividing
marital property.   In Re the Marriage of Skinner (1989), 240 Mont.
299, 304, 783 P.2d 1350, 1353 (citations omitted).   This Court will
not reverse a District Court's judgment unless a clear abuse of
discretion is shown.   Skinner, 240 Mont. at 304, 783 P.2d at 1353.
After a careful review of the record and the District Court's
findings of fact and conclusions of law and judgment, we hold that
the District Court did not abuse its discretion when it distributed
the marital estate of Husband and Wife.


     2.    Did the District Court err in determining Husband's child
support obligation?
     The District Court awarded Wife 42.7% of the remaining 72% of
Husband's military retirement benefits for child support based on
the Uniform Child Support Guidelines (Guidelines).          The District
Court     further   found   Husband   responsible   for   the   children's
hospital, medical, dental, optical and prescription drug expenses
not otherwise covered by insurance.           Husband argues that the
District Court used incorrect income figures of the parties when it
applied the Guidelines.      Husband, however, failed to object to the
income figures presented at trial. Husband further argues that the
children's medical expenses should be prorated between the parties
under the Guidelines.
     Based on the figures presented at trial, we hold that the
District Court properly determined that Wife was entitled to 42.7%
of Husband's remaining 72% of his military retirement benefits for
child support.      Additionally, we hold that the District Court did
not abuse its discretion when it found Husband responsible for the
children's medical expenses not covered by insurance based on the
Husband's vested interest in his military retirement benefits,
Wife's limited income as a nurse's assistant as related to the
financial obligations of raising four children, and Husband's
ability to find employment once he is released from prison.
    We affirm the District Court's March 12, 1991 findings of
fact, conclusions of law and judgment which dissolved Jerry and
Sandy Robersonlsmarriage, distributed the parties' marital estate
and provided for child support.
     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court
Operating Rules, this decision shall not be cited as precedent and
shall be published by its filing as a public document with the
Clerk of this Court and by a report of its result to West Publish-
ing Company.




We concur:
                                     April 9, 1992

                            CERTIFICATE OF SERVICE

I hereby certify that the following order was sent by United States mail, prepaid, to the
following named:


Jerald B. Roberson
204 Central Drive
Chattanooga, TN 37421


CAMERON G. FERGUSON
Attorney at Law
P.O. Box 1629
Great Falls, MT 59403-1629

                                                ED SMITH
                                                CLERK OF THE SUPREME COURT
                                                STATE OF MONTANA

                                                BY:     n/i &&
                                                        4


                                                  ~ e ~/ u t ~
                                                               I?\